DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submissions filed on 01/04/2021 and 02/11/2021 are acknowledged.  The claim amendment has been entered.  The specification amendments and replacement drawings have been fully reviewed and will not be entered because: 1) new Fig. 15A depicts specific positions of pin 78 and cavity 75 in a flexed position which does not have support in the original disclosure; 2) the specification amendment introduces new matter into the disclosure by amending "medial opening" to "lateral opening" in page 11.
	Claims 1, 3, 5-7, 9-10 and 12-14 remain pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the medial side and the lateral side as recited in claim 1, the lateral side as recited in claims 1, 5 and 12, wherein at least one of the limit elements is attachable in at least one location to the upper part or the lower part with an attachment element, with play between the limit element and the attachment element when the ankle is in a neutral condition and the limit element is in its free condition, said play being taken up and the limit element being in a lock condition when the wearer's ankle is moved from the neutral condition to a predetermined extent as recited in claim 3 and claim 10,  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 26 and 88.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate two different parts in Fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis for "wherein said item of footwear has a medial side and a lateral side that is opposite from the medial side" and "wherein said limit elements include a first lateral extension that is configured to extend diagonally upwards from the lower part and is configured to extend generally laterally of the ankle joint on the lateral side of the item of footwear, and a second lateral extension that extends from the lower part about transversely to the first lateral extension on the laterals side of the item of footwear, the first lateral extension and the second lateral extension both being on the lateral side of the item of footwear", "wherein said limit elements include a pin extending on the lateral side of the item of footwear";
In claim 2, there is no antecedent basis for "wherein said first lateral extension and said second lateral extension can move relative to each other on the lateral side of the item of footwear";
In claim 5, there is no antecedent basis for "wherein the limit element extends between a lateral attachment on the lateral side of the item of footwear upper part to a posterior attachment on the lower part";
In claim 12, there is no antecedent basis for "wherein the limit element extends between a lateral attachment on the lateral side of the item of footwear upper part to a posterior attachment on the lower part".
Claim Objections 
Claims 1, 3, 5-6, 10, and 12 -13 are objected to because of the following informalities:
In claim 1, there are multiple instances of "lock condition" which appears to read "locked condition"; 
In claim 3, line 5, "lock condition" appears to read "locked condition";
In claim 5, lines 2-3, "between a lateral attachment on the lateral side of the upper part to a posterior attachment on the lower part" appears to read "between a lateral attachment on the lateral side of the upper part and a posterior attachment on the lower part";
In claim 6, lines 2-3, "between a lateral attachment on the lateral side of the upper part to a posterior attachment on the lower part" appears to read "between a lateral attachment on the lateral side of the upper part and a posterior attachment on the lower part";
In claim 10, line 5, "lock condition" appears to read "locked condition";
In claim 12, lines 2-3, "between a lateral attachment on the lateral side of the upper part to a posterior attachment on the lower part" appears to read "between a lateral attachment on the lateral side of the upper part and a posterior attachment on the lower part";
In claim 13, lines 2-3, "between a lateral attachment on the lateral side of the upper part to a posterior attachment on the lower part" appears to read "between a lateral attachment on the lateral side of the upper part and a posterior attachment on the lower part".
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaigne (EP 2885993 A1).
Regarding claim 1, Chaigne discloses an item of footwear (shoe 3001; figs. 13-15; see English translation; para. 0069) comprising: 
a stiff lower part (lower part 2; figs. 13-15; paras. 0021, 0071) that is configured to extend at least in part around a foot of a wearer (see fig. 13), below an ankle joint (see fig. 13); 
a stiff upper part (upper part 3; figs. 13-15; paras. 0021, 0071) that is configured to extend at least in part around a lower leg of the wearer (see fig. 13), above the ankle joint (see fig. 13); and 
at least two limit elements (arch 3007 forming a first limit element, lever 3081 comprising an elongated lever base part connected with flexible tab 3051 together forming a second limit element; see fig. 15; paras. 0073, 0076, 0079) that each extends between the lower part and the upper part (see figs. 13-15; paras. 0073, 0076, 0079);
said lower part and upper part being movable relative to each other (via a hinge-type connecting means 5; fig. 13; para. 0073); 
wherein said relative movement between the lower part and the upper part is inhibited selectively by the limit elements (by arch 3007 working together with lever 3081 and tab 3051; figs. 13-15; paras. 0073, 0076, 0082-0085), each of said limit elements being displaceable between a free condition in which the lower part and the upper part are movable relative to each other (in an unlocked position; figs. 14-15; paras. 0076, 0084-0085), and a locked condition in which the relative movement between the lower part and the upper part is inhibited in at least the direction in which the limit element is displaced from its free condition to its lock condition (a locked position; fig. 13; paras. 0076, 0082-0083); 
wherein said item of footwear has a medial side and a lateral side that is opposite from the medial side (see figs. 13-14 and annotated fig. 15; para. 0077); and
wherein said limit elements include a first lateral extension (lateral branch of arch 3007; see annotated fig. 15) that is configured to extend diagonally upwards from the lower part and is configured to extend generally laterally of the ankle joint on the lateral side of the item of footwear (see annotated fig. 15), and a second lateral extension (lateral portions of lever 3081, elongated lever base and tab 3051; see figs. 13-14 and annotated fig. 15) that extends from the lower part about transversely to the first lateral extension on the lateral side of the item of footwear (see annotated fig. 15), the first lateral extension and the second lateral extension both being on the lateral side of the item of footwear (lateral portions of lever 3081 and tab 3051; see annotated fig. 15); 
wherein said limit elements include a pin (pin 3812; see fig. 13; para. 0080) extending on the lateral side of the item of footwear (the pin having a lateral portion; see fig. 3 and annotated fig. 15), from the first lateral extension through an aperture (cavity 3075; see fig. 13; para. 0080) defined in the second lateral extension (see fig. 13 and annotated fig. 15; para. 0080), with play between the pin and the second lateral extension (in a unblocking position; see fig. 13 and annotated fig. 15; paras. 0080, 0084-0085); 
wherein said play allows the first lateral extension and the second lateral extension to move relative to each other on the lateral side of the item of footwear while the limit elements are in the free condition (in the unblocking position; see fig. 14 and annotated fig. 15; paras. 0084-0085), and 
wherein said relative movement between the first lateral extension and the second lateral 61912LT:180793:513260:1 ALEXANDRIAextension is arrested by the pin when the play between the pin and the second lateral extension is taken up and the limit elements are in their locked condition (pin 3812 is placed in hole 37 and cavity 3075 when the limit elements are in a locked position; see fig. 13 and annotated fig. 15; paras. 0082-0083).
Regarding claim 9, Chaigne and Cagliari, in combination, disclose the item of footwear according to claim 1, and Chaigne further discloses wherein said item of footwear includes a flexible part (flexible tab 3051; figs. 13-14; para. 0073) extending between the lower part and the upper part (figs. 13-14; para. 0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 5-7, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaigne (EP 2885993 A1).
Regarding claim 3, Chaigne discloses the item of footwear according to claim 1, and further discloses wherein at least one of the limit elements (lever 3081; figs. 13-15; para. 0079) is attachable in at least one location to the upper part or the lower part with an attachment element (hole 37 in upper part and cavity 3075 in arch 3007, engaging with pin 3812; figs. 13-14; para. 0080), with play between the limit element and the attachment element when the ankle is in a neutral condition and the limit element is in its free condition (fig. 14; paras. 0076, 0080), said play being taken up and the limit element being in a locked condition when the wearer's ankle is moved from the neutral condition to a predetermined extent (by pin 3812; fig. 13; para. 0076, 0080). 
Chaigne does not explicitly disclose wherein the at least one of the limit elements is stiff.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have chosen a stiff material for the lever as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In this case, the lever functions as a limit element switchable between a locked position and an unlocked position to enable a movement range; therefore the lever should be rigid to perform such a function. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a stiff material for a lever to make the lever rigid would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 5, Chaigne discloses the item of footwear according to claim 3, and further discloses wherein the limit element (lever 3081; figs. 13-15; para. 0079) extends between a lateral attachment on the lateral side of the upper part and a posterior attachment on the lower part (longitudinally extending from the upper part to the lower part at the posterior of the footwear; see fig. 13 and annotated fig. 15).
Regarding claim 6, Chaigne discloses the item of footwear according to claim 3, and further discloses wherein the limit element (lever 3081; fig. 15) extends posteriorly between a posterior attachment on the upper part and a posterior attachment on the lower part (see annotated fig. 15; para. 0073).
Regarding claim 7, Chaigne discloses the item of footwear according to claim 6, and further discloses wherein the limit element (lever 3081; figs. 13-15) is a composite limit element comprising two limit elements that are pivotally jointed (lever 3081 comprising two parts, which are pivotally jointed, so as to be folded upwards or downwards to achieve a locking or unlocking position; see figs. 13-14; paras. 0082, 0084).
Regarding claim 10, Chaigne discloses the item of footwear according to claim 1, and further discloses wherein at least one of the limit elements (lever 3081; figs. 13-15; para. 0079) is attachable in at least one location to the upper part or the lower part with an attachment element (hole 37 in upper part and cavity 3075 in arch 3007, engaging with pin 3812; figs. 13-14; para. 0080), with play between the limit element and the attachment element when the ankle is in a neutral condition and the limit element is in its free condition (fig. 14; paras. 0076, 0080), said play being taken up and the limit element being in a lock condition when the wearer's ankle is moved from the neutral condition to a predetermined extent (by pin 3812; fig. 13; para. 0076, 0080). 
Chaigne does not explicitly disclose wherein the at least one of the limit elements is stiff.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have chosen a stiff material for the lever as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In this case, the lever functions as a limit element switchable between a locked position and an unlocked position to enable a movement range; therefore the lever should be rigid to perform such a function. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a stiff material for a lever to make the lever rigid would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 12, Chaigne discloses the item of footwear according to claim 10, and further discloses wherein the limit element (lever 3081; figs. 13-15; para. 0079) extends between a lateral attachment on a lateral side of the upper part and a posterior attachment on the lower part (longitudinally extending from the upper part and the lower part at the posterior of the footwear; see fig. 13 and annotated fig. 15).
Regarding claim 13, Chaigne discloses the item of footwear according to claim 10, and further discloses wherein the limit element (lever 3081; fig. 15) extends posteriorly between a posterior attachment on the upper part and a posterior attachment on the lower part (see annotated fig. 15; para. 0073).
Regarding claim 14, Chaigne discloses the item of footwear according to claim 13, and further discloses wherein the limit element (lever 3081; figs. 13-15) is a composite limit element comprising two limit elements that are pivotally jointed (lever 3081 comprising two parts, which are pivotally jointed, so as to be folded upwards or downwards to achieve a locking or unlocking position; see figs. 13-14; paras. 0082, 0084).

    PNG
    media_image1.png
    921
    832
    media_image1.png
    Greyscale

Annotated Fig. 15 from EP 2885993 A1


Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
	For further clarification, it is noted that submissions of specification amendments and the drawing replacements filed on 06/08/2020, 01/04/2021, and 02/22/2021 were not entered due to issues addressed in the Office Actions; therefore, some previous objections to the original specification and the original drawings have not been overcome yet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732